Case: 20-60437        Document: 00515951395        Page: 1   Date Filed: 07/26/2021




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 26, 2021
                                    No. 20-60437                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                        versus

   Dan V. Sharp,

                                                         Defendant—Appellant.


                     Appeal from the United States District Court
                       for the Northern District of Mississippi
                              USDC No. 3:18-CR-102-1


   Before Jones, Southwick, and Costa, Circuit Judges.
   Gregg Costa, Circuit Judge:
          Dan Sharp was charged with numerous drug trafficking and gun
   crimes arising out of three separate incidents. After tangling with two court-
   appointed attorneys, Sharp proceeded to trial pro se. A jury convicted him on
   fifteen counts.     On appeal, Sharp raises procedural, evidentiary, and
   constitutional challenges to the district court proceedings. Finding no
   reversible error, we affirm.
Case: 20-60437     Document: 00515951395             Page: 2   Date Filed: 07/26/2021




                                      No. 20-60437


                                           I.
          On September 27, 2017, police officers responded to an apparent
   suicide at a home in Horn Lake, Mississippi. As officers spoke with the
   decedent’s husband, Dan Sharp, they noticed pill bottles and firearms around
   the room. This prompted the officers to obtain a search warrant, under which
   they seized drugs, digital scales, firearms, and ammunition from the home
   and from Sharp’s car parked outside. After confirming that Sharp had felony
   convictions, officers arrested him.
          Sharp had a second run-in with the police the following February,
   when his car swerved into the lane of a DeSoto County sheriff’s deputy. The
   deputy stopped Sharp’s car, and after Sharp admitted that he had a gun
   inside, retrieved the gun from the center console. At that point, the deputy
   spotted an open toiletry case on the passenger floorboard containing a clear
   bag of marijuana. The deputy and a special narcotics officer eventually
   recovered two more guns, digital scales, and quantities of methamphetamine,
   cocaine, marijuana, and oxycodone from Sharp’s car.
          Sharp’s final encounter with police occurred on April 19, 2018. That
   day, a confidential informant told the DeSoto County Sheriff that Sharp had
   “a large amount of methamphetamine” outside the county courthouse in
   Hernando, Mississippi. Agents located Sharp’s car at the courthouse and
   began tracking his movements, ultimately observing what they believed to be
   a drug sale. The agents detained Sharp and again found drugs and drug
   paraphernalia in his possession.
          A grand jury indicted Sharp on nineteen counts stemming from those
   three incidents: two counts of possessing a firearm as a convicted felon, one
   count of drug distribution, fourteen counts of possessing drugs with an intent
   to distribute, and two counts of possessing a firearm in furtherance of a drug
   trafficking crime. The government subsequently dropped three counts.




                                           2
Case: 20-60437      Document: 00515951395          Page: 3   Date Filed: 07/26/2021




                                    No. 20-60437


          Before trial, Sharp moved to sever the counts into separate trials for
   each of the three incidents. His first motion, filed through counsel, argued
   that Sharp would be prejudiced by having to face in one trial a multitude of
   charges originating out of the three separate incidents. When the district
   court denied this motion, Sharp filed a new motion to sever pro se,
   emphasizing that joinder of all counts could hamper his ability to testify on
   some charges but not others. The district court once again declined to sever
   the counts. Sharp also moved through counsel to exclude evidence arising
   out of the February traffic stop and April drug arrest, asserting that police
   unreasonably detained him on both occasions. The district court denied the
   suppression motions.
          Throughout these pretrial proceedings, Sharp sparred with his court-
   appointed attorneys. He repeatedly tried to fire his first attorney, a federal
   public defender, citing poor communication and performance. And he
   eventually succeeded—noting “a complete breakdown in attorney-client
   communications,” the district court granted the public defender’s motion to
   withdraw. Sharp also clashed with his second court-appointed attorney, who,
   Sharp complained, refused to file certain motions and cast doubt on his
   competency by seeking a hearing to assess his fitness for trial. That attorney,
   meanwhile, filed a motion informing the court that Sharp had made a credible
   threat of violence against him. The district court found Sharp competent to
   stand trial and denied Sharp’s motions to substitute counsel, observing that
   he was likely to raise the same complaints “no matter who serves as his
   counsel.”
          On the eve of trial, Sharp waived his Sixth Amendment right to
   counsel and elected to represent himself. The district court held a hearing
   and “strongly urge[d]” Sharp to stick with his attorney rather than proceed
   on his own. But Sharp insisted on proceeding pro se, so the court accepted
   his knowing and voluntary waiver and appointed the attorney as Sharp’s



                                          3
Case: 20-60437      Document: 00515951395          Page: 4   Date Filed: 07/26/2021




                                    No. 20-60437


   standby counsel. As the trial began and the government started offering
   exhibits, however, Sharp expressed confusion with how to proceed and
   doubts that he would be “able to carry on with this case.” Standby counsel
   spoke up, suggesting that maybe Sharp wanted to withdraw his counsel
   waiver while advising the court that he disagreed strongly with certain
   strategic moves he believed Sharp planned to make. The court twice asked
   Sharp if he was reconsidering his decision to represent himself, but in
   response, Sharp only reiterated his confusion as to materials that the
   government had just presented him. After clarifying what those materials
   were, the court moved on.
          A jury convicted Sharp of fifteen counts and acquitted him of one. On
   appeal—and with new counsel—Sharp seeks to undo his convictions on a
   number of grounds.
                                           II.
          We start with the suppression issue. Sharp argues that the district
   court should have excluded evidence arising out of his February 2018 traffic
   stop because the DeSoto County sheriff’s deputy lacked justification to pull
   him over. The denial of Sharp’s suppression motion is subject to an
   especially deferential clear-error review because the court found, after taking
   live witness testimony, that the deputy’s account of the traffic stop was
   “much more credible than Sharp’s.” See United States v. Santiago, 410 F.3d
   193, 197 (5th Cir. 2005). The court credited the deputy’s testimony that he
   pulled Sharp over because Sharp “abruptly swerved into his lane, nearly
   hitting his car,” and discounted Sharp’s story to the contrary. Sharp has not
   established that those findings were clearly erroneous. As a result, we affirm
   the denial of his suppression motion.




                                           4
Case: 20-60437      Document: 00515951395           Page: 5    Date Filed: 07/26/2021




                                     No. 20-60437


                                         III.
          Sharp challenges the sufficiency of the evidence supporting his
   convictions for drug possession with intent to distribute, drug distribution,
   and firearm possession in furtherance of a drug trafficking offense. Because
   he moved for a judgment of acquittal, we review his sufficiency claims de
   novo. United States v. Lee, 966 F.3d 310, 316 (5th Cir. 2020). Still, “we give
   great deference to the jury’s factfinding role, viewing the evidence and
   drawing all inferences in favor of its verdict.” Id. (citation omitted).
          The evidence supports Sharp’s convictions for drug possession with
   an intent to distribute. Officers explained that in September 2017, February
   2018, and April 2018, they found Sharp with narcotics and in the presence of
   either drug paraphernalia, firearms, or both. Investigators also described text
   messages in which Sharp appeared to be negotiating drug sales in the days
   surrounding his September 2017 and April 2018 arrests. On the stand, Sharp
   even admitted that he had traded firearms for drugs and that he would offer
   free drugs to women but would not “get dudes high for free.” A rational jury
   could have therefore concluded that, on each occasion, Sharp knowingly
   possessed a controlled substance and intended to distribute it.
          Sharp disputes that he possessed drugs on September 2017, insisting
   that he was only briefly visiting the home where they were discovered. But
   witnesses testified that Sharp was a regular presence in the house and sold
   drugs out of the bedroom where the drugs were stashed.
          Sharp further claims that he never intended to distribute the drugs in
   his possession. Indeed, some of the quantities he possessed did not rule out
   personal use. Supporting the jury’s finding on intent, however, is that the
   drugs were always found with digital scales, baggies, or firearms. The
   presence of these guns and drug distribution materials allowed the jury to
   infer an intent to distribute even if the quantities were consistent with




                                           5
Case: 20-60437        Document: 00515951395        Page: 6    Date Filed: 07/26/2021




                                    No. 20-60437


   personal use. See United States v. Youngblood, 576 F. App’x 403, 407 (5th Cir.
   2014) (citing United States v. Kates, 174 F.3d 580, 582 (5th Cir. 1999)).
          Sharp’s conviction for drug distribution also stands. The jury heard
   witness Joseph Warren testify that he had bought cocaine from Sharp in the
   past and did so again on the date of Sharp’s April 2018 drug arrest. That
   alone is enough.
          For the gun convictions that Sharp challenges, the jury had to
   determine that his possession of firearms in September 2017 and February
   2018 “further[ed], advance[d], or help[ed] forward” a drug trafficking
   offense. United States v. Cooper, 979 F.3d 1084, 1090 (5th Cir. 2020) (citing
   United States v. Ceballos-Torres, 215 F.3d 409, 415 (5th Cir. 2000)); see 18
   U.S.C. § 924(c)(1). The evidence establishes possession. Sharp had several
   guns in his vehicle when he was pulled over in February 2018. He exercised
   control over the home where firearms were found in September 2017,
   handled those firearms shortly before the police arrived on scene, and
   appeared with those same guns in photos recovered from his cellphone.
          Ample evidence also indicates that Sharp possessed those firearms in
   furtherance of a drug trafficking offense. See Ceballos-Torres, 218 F.3d at 414–
   15 (noting possession is more likely to be in furtherance of a drug trafficking
   offense if the firearm is accessible to the defendant, stolen, possessed
   unlawfully, or in proximity to drugs). Sharp’s guns were close at hand and in
   proximity to drugs. He possessed them illegally (due to his prior felony
   convictions) and one of them had been stolen. The jury therefore heard
   plenty of evidence to support Sharp’s convictions on these counts. See
   Cooper, 979 F.3d at 1090–91 (upholding conviction when firearm found in
   defendant’s car alongside drug paraphernalia); United States v. Charles, 469
   F.3d 402, 406–07 (5th Cir. 2006) (upholding verdict after noting that




                                          6
Case: 20-60437       Document: 00515951395           Page: 7     Date Filed: 07/26/2021




                                      No. 20-60437


   defendant, “as a convicted felon . . . was not permitted to possess any firearm
   for any purpose”).
                                           IV.
          Next, Sharp argues that the district court denied him a fair trial by
   declining to sever the counts into three separate trials. An indictment may
   charge the defendant with two or more distinct offenses if the offenses “are
   of the same or similar character.” Fed. R. Crim. P. 8(a). “Joinder of
   charges is the rule rather than the exception and Rule 8 is construed liberally
   in favor of initial joinder.” United States v. Huntsberry, 956 F.3d 270, 287
   (5th Cir. 2020) (citation omitted). The court may nonetheless sever joined
   counts into separate trials “[i]f the joinder of offenses . . . appears to prejudice
   [the] defendant.” Fed. R. Crim. P. 14(a).
          We review the denial of a motion to sever “under an exceedingly
   deferential abuse of discretion standard.” United States v. Hager, 879 F.3d
   550, 557 (5th Cir. 2018) (citation omitted). The district court “will not be
   reversed without a showing of specific and compelling prejudice which
   results in an unfair trial.” United States v. Ballis, 28 F.3d 1399, 1408 (5th Cir.
   1994) (citation omitted).       The court, moreover, can usually forestall
   prejudice from the failure to sever counts “through an appropriate jury
   instruction.” United States v. Turner, 674 F.3d 420, 430 (5th Cir. 2012).
          Sharp has not made a “specific and compelling” showing of prejudice
   resulting from the failure to sever his counts. Sharp contends that the district
   court’s refusal to sever the counts forced Sharp to make the difficult choice
   between testifying “on all counts or none.” But nowhere does Sharp explain
   how his defense suffered from his ultimate decision to take the stand. He
   correctly notes that joinder may prejudice a defendant who “wish[es] to
   testify in his own defense on one charge but not testify on another.” 1A
   Charles Alan Wright et al., Federal Practice &




                                            7
Case: 20-60437      Document: 00515951395           Page: 8    Date Filed: 07/26/2021




                                     No. 20-60437


   Procedure § 223 (5th ed. 2020). Yet severance in this scenario “is not
   mandatory.” Ballis, 28 F.3d at 1408 (quotation omitted). Sharp does not
   identify any particular charge about which he was eager to speak or remain
   silent, so he has not met his “burden of demonstrating that he has both
   important testimony to give concerning one count and a strong need to
   refrain from testifying on the other.” Id. (quotation omitted). Even if he had
   met that burden, the district court preempted the concerns Sharp raises by
   limiting cross-examination to “the matters that [Sharp] presented in his
   narrative testimony.” The district court thus acted within its discretion by
   denying his motion to sever.
                                          V.
          A pair of Sharp’s claims of trial error face a particularly high hurdle on
   appeal. Sharp contends that the district court denied him a fair trial by
   requiring him to wear shackles in sight of the jury. He alternatively seeks a
   new trial due to the introduction of testimony from DeSoto County Sheriff’s
   Detective Thomas Brea that Sharp claims violated his rights under the
   Confrontation Clause. Sharp, however, failed to raise these issues in the
   district court. Because he did not, this court reviews only for plain error—
   “a clear or obvious forfeited error affecting his substantial rights” that
   “seriously affects the fairness, integrity, or public reputation of judicial
   proceedings.” United States v. Davis, 754 F.3d 278, 281 (5th Cir. 2014); see
   id. (reviewing shackling order for plain error); United States v. Acosta, 475
   F.3d 677, 680–81 (5th Cir. 2007) (reviewing Confrontation Clause claim for
   plain error).
                                          A.
          Sharp has not shown that the district court erred in ordering him to
   wear leg shackles, which were padded throughout trial to minimize the noise
   they would make. Due process “prohibit[s] the use of physical restraints




                                          8
Case: 20-60437      Document: 00515951395           Page: 9    Date Filed: 07/26/2021




                                     No. 20-60437


   visible to the jury absent a trial court determination, in the exercise of its
   discretion, that they are justified by a state interest specific to a particular
   trial.” Deck v. Missouri, 544 U.S. 622, 629 (2005). The district court’s
   concern that a defendant poses a safety risk, however, may be “a valid,
   particularized reason” for shackling him. United States v. Ayelotan, 917 F.3d
   394, 401 (5th Cir. 2019); see also United States v. Maes, 961 F.3d 366, 376 (5th
   Cir. 2020) (upholding shackling of defendant who faced a long sentence and
   “presented a security risk and a flight risk”). And the court “may rely
   heavily on the U.S. Marshal’s advice when deciding whether defendants
   should be shackled during trial.” Maes, 961 F.3d at 375 (quotation omitted).
   Here, the district court identified safety concerns to justify using the padded
   shackles: Sharp’s criminal history, which included battering a juror and
   assaulting a law enforcement officer; the long sentence he faced; and the
   Marshal’s security concerns. Indeed, Sharp had threatened one of his
   lawyers before trial in this case. Sharp does not show an error on the
   shackling issue, let alone one that clears the plain-error hurdles.
                                          B.
          Sharp has, by contrast, cleared the first hurdle by showing error in the
   admission of an informant’s out-of-court statement in violation of the
   Confrontation Clause. See U.S. Const. amend. VI. Detective Brea stated
   on direct examination that on the day of Sharp’s April 2018 arrest, “another
   agent . . . got a call from a confidential informant saying Mr. Sharp was at [the
   county courthouse], and he was in possession of a large amount of
   methamphetamine.”
          The government argues that it introduced the informant’s tip for a
   nonhearsay purpose: to explain the course of the investigation rather than to
   assert that the informant’s account was true. To be sure, a tip need not be
   true to “provide context for the[] investigation or explain ‘background’




                                          9
Case: 20-60437      Document: 00515951395          Page: 10     Date Filed: 07/26/2021




                                    No. 20-60437


   facts.” United States v. Kizzee, 877 F.3d 650, 659 (5th Cir. 2017). But the
   mere existence of a purported nonhearsay purpose does not insulate an out-
   of-court statement from a Confrontation Clause challenge. See id. at 656.
   The probative value of the nonhearsay purpose of explaining the
   investigation may pale in comparison to the risk that the jury will consider a
   highly inculpatory out-of-court statement for its truth. Id. (recognizing this
   risk).
            Imagine the following testimony in a murder case:
            PROSECUTOR: Why did you start investigating the defendant?
            DETECTIVE:          An eyewitness told me that the defendant was
                                the shooter.
   Such testimony may, just as the government contends here, “explain why the
   defendant became a suspect or how the officer was able to obtain a search
   warrant.” United States v. Jones, 930 F.3d 366, 377 (5th Cir. 2019). But
   surely such a rationale does not permit an end run around the confrontation
   right. The nonhearsay justification fails because, by recounting a “witness’s
   statement to the police that the defendant is guilty of the crime charged,” the
   officer has introduced an intolerably high risk that the jury will take that
   statement as proof of the defendant’s guilt. Id.; see also Taylor v. Cain, 545
   F.3d 327, 336 (5th Cir. 2008) (recognizing that testimony similar to the
   hypothetical violated the defendant’s confrontation rights). We thus have
   recognized that “courts must be vigilant in ensuring that these attempts to
   ‘explain the officer’s actions’ with out-of-court statements do not allow the
   backdoor introduction of highly inculpatory statements that the jury may also
   consider for their truth.” United States v. Sosa, 897 F.3d 615, 623 (5th Cir.
   2018) (quoting Kizzee, 877 F.3d at 659).
            Although Sharp’s crime was drug dealing rather than murder,
   Detective Brea’s testimony is just as problematic as the hypothetical posed




                                         10
Case: 20-60437     Document: 00515951395           Page: 11    Date Filed: 07/26/2021




                                    No. 20-60437


   above. He relayed an out-of-court statement of the most damaging kind—
   that Sharp was committing the crime—and left Sharp with no opportunity to
   confront his accuser. There was “minimal need” for the detective to share
   that highly incriminating account, as he could have instead told the jury more
   generally that a tip prompted him to investigate Sharp. See Kizzee, 877 F.3d
   at 660; see also United States v. Sarli, 913 F.3d 491, 500 (5th Cir. 2019)
   (Duncan, J., dissenting) (noting the officer “could have explained the
   circumstances leading to [the defendant’s] arrest without divulging the
   details from the tip”). When, as here, “an officer’s testimony leads to the
   clear and logical inference that out-of-court declarants believed and said that
   the defendant was guilty of the crime charged, Confrontation Clause
   protections are triggered.” Kizzee, 877 F.3d at 657 (quotation omitted).
          Backdooring highly inculpatory hearsay via an explaining-the-
   investigation rationale is a recurring problem. See, e.g., Atkins v. Hooper, 979
   F.3d 1035, 1040–41 (5th Cir. 2020); Jones, 930 F.3d at 377–78; Sarli, 913 F.3d
   at 496; Kizzee, 877 F.3d at 661; Taylor, 545 F.3d at 335. Statements like those
   made by Detective Brea threaten to “eviscerate the constitutional right to
   confront and cross-examine one’s accusers.” United States v. Silva, 380 F.3d
   1018, 1020 (7th Cir. 2004). The government must take care to avoid eliciting
   this kind of unconstitutional testimony.
          Although the jury should not have heard the informant’s statement,
   Sharp cannot establish that the error “affected the outcome of the district
   court proceedings.” United States v. Thomas, 724 F.3d 632, 645 (5th Cir.
   2013) (citation omitted). Overwhelming evidence allowed the jury to find
   that Sharp distributed drugs and possessed drugs with an intent to distribute
   them on April 19, 2018. Detective Brea personally observed Sharp drive to a
   tattoo parlor that day and engage in what looked like a “hand-to-hand
   transaction” with Joseph Warren, one of the shop’s employees. Warren
   himself confirmed Brea’s suspicion, testifying that police caught him buying



                                          11
Case: 20-60437     Document: 00515951395            Page: 12    Date Filed: 07/26/2021




                                     No. 20-60437


   cocaine from Sharp. And a search of Sharp’s vehicle revealed several
   controlled substances (including cocaine and methamphetamine) as well as
   drug paraphernalia. The weighty evidence of Sharp’s guilt means he is
   unable to show prejudice from the Confrontation Clause violation.
                                          VI.
          Sharp next contends that the district court violated his constitutional
   right to counsel by declining to elevate his standby counsel to full trial counsel
   when the lawyer suggested it. This court reviews de novo a defendant’s claim
   that the district court violated his right to counsel “by allowing him to
   represent himself at trial.” United States v. Joseph, 333 F.3d 587, 589 (5th
   Cir. 2003) (citation omitted).
          A criminal defendant has a constitutional right to the assistance of
   counsel. U.S. Const. amend. VI. But the Sixth Amendment also gives
   defendants the right to represent themselves. Faretta v. California, 422 U.S.
   806, 819–20 (1975). Before trial, Sharp elected the latter option, and does
   not dispute that his original waiver of counsel was a knowing and voluntary
   one. See United States v. Davis, 269 F.3d 514, 518 (5th Cir. 2001) (“In order
   for a waiver to be knowing and intelligent, the trial judge must warn the
   defendant against the perils and disadvantages of self-representation.”)
          A defendant who makes a valid waiver of the right to counsel may
   reassert the right to an attorney. See United States v. Pollani, 146 F.3d 269,
   272 (5th Cir. 1998) Absent a finding that reintroduction of counsel would
   require delay or “impede the orderly administration of justice,” a district
   court cannot deny a pro se defendant’s motion to be represented by counsel.
   United States v. Smith, 895 F.3d 410, 421 (5th Cir. 2018) (citing Pollani, 146
   F.3d at 273). This is not a case, however, in which the district court refused
   to grant a pro se defendant’s request to retract his counsel waiver. Cf. Pollani,
   146 F.3d at 272.




                                          12
Case: 20-60437       Document: 00515951395         Page: 13     Date Filed: 07/26/2021




                                    No. 20-60437


          Sharp expressed confusion over exhibits offered by the government
   and some doubt that he would be able to go forward without advice from
   standby counsel.     Standby counsel then suggested that perhaps Sharp
   intended to retract his counsel waiver. In response, the court sought to clarify
   whether Sharp wished to continue representing himself. It reminded Sharp
   that he had chosen to represent himself and twice asked him if he wanted to
   stick to that plan. In answering the court’s questions, however, Sharp never
   reasserted his right to counsel. Because Sharp knowingly waived his counsel
   right and then declined, after he was given multiple opportunities by the
   district court, to “withdraw his prior waiver and reassert his right to
   counsel,” the court did not err by allowing him to represent himself. See
   United States v. Patterson, 42 F.3d 246, 248 (5th Cir. 1994). Allowing standby
   counsel’s suggestion that full representation is warranted to override the
   defendant’s stated desire to proceed pro se would undermine the right to self-
   representation.
                                        VII.
          Still dissatisfied by his pretrial representation, Sharp presses an
   ineffective assistance of counsel claim on appeal. Defendants, however,
   cannot usually bring ineffective assistance claims on direct appeal. United
   States v. Gulley, 526 F.3d 809, 821 (5th Cir. 2008) (citation omitted). The
   reason is that typically “the record does not provide sufficient detail about
   [pre-]trial counsel’s conduct and motivations to allow this court to make a
   fair evaluation of the merits of the defendant’s claim.” Id. (quotation
   omitted). That is the case here. We thus deny Sharp’s ineffective assistance
   claim without prejudice to his raising the claim on collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
                                        ***
          The judgment is AFFIRMED.




                                          13